Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Rousseau (FR3027007A1). Rousseau teaches in figures 1-6 and pages 5-7 of the translation, a system for cleaning a camera (reads on optical sensor) for a motor vehicle (see abstract), comprising: an element 32 capable of projecting a cleaning liquid; a reservoir (see source of cleaning liquid) of the cleaning liquid in fluid communication with the element 32 for projection of the cleaning liquid; a pump designed to pump the cleaning liquid from the reservoir toward the element 32 for projection of the cleaning liquid; a wall (see inner walls of 4) capable of confining the cleaning liquid that is able to move between a retracted position (see figure 1) and a cleaning position (see figures 2-6) whereby the wall is positioned in front of the optical sensor to define a recovery enclosure for the cleaning liquid; and a discharge conduit 34 for the cleaning liquid connected to the recovery enclosure in the cleaning position and fluidically to the reservoir of the cleaning liquid (see figures 2 and 4). Rousseau fails to teach/disclose the following limitations of independent claim 1: “...a retracted position, in which the confinement wall is positioned outside of the field of view of the optical sensor”. Further no other prior art of record was located that fairly suggested the claimed invention in whole or in part along with the requisite motivation for combination to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINSAE B AYALEW/EXAMINER, Art Unit 1711